DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 03/24/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 04/07/2022, with respect to current claims 1-22 have been fully considered and are persuasive.  As indicated in the non-final action mailed on 11/12/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 3, 18 and 20 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-22 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 1 recites “a single or multiple temperature regulating mixing station to supply said temperature regulated heated water to one or multiple temperature zones, said single or multiple temperature regulating mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater, said single or multiple temperature regulating mixing station to supply heated water to at least a first temperature zone…” on lines 7-11.
	Amend claim 1 to instead recite “a single or multiple temperature regulating mixing station to supply a temperature regulated heated water to one or multiple temperature zones, said single or multiple temperature regulating mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater, said single or multiple temperature regulating mixing station to supply said temperature regulated heated water to at least a first temperature zone…” on lines 7-11 for further clarity.

Other Reference Considered
Alexander Dewar Home (GB 2099559 A) (hereinafter “Alex”) teaches a warm water supply system including a calorifier 11 (main boiler), a cooler 14 along with coils 15, a pump 33, a small calorifier 30, a mixing valve 2, a cold inlet 5, a hot inlet 6, a circulating pump 18, a non-return valve 34, a hot water return line 12B, and a return line (re-circulation) 17B.  However, Alex does not explicitly teach said cold water supply line comprising an anti-scale device, and a UV sanitation lamp, a water heater sanitation loop connected to the hot water outflow line from said water heater, and a water temperature of said water heater to increase momentarily to a sanitization temperature above 151° F (66° C) for one or more periods of at least two minutes in a sanitation loop mode, as recited in amended, independent claim 1 and as argued by Applicant on pages 7-9 of the Remarks section mailed on 05/21/2021.
	Similar analysis applies to amended, independent claim 20 (method).

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, John David Aitken (AU 2010203312 A1) (hereinafter “John”) and Gerhard Schreiner (DE 102004049316 A1) (hereinafter “Schreiner”) are considered the closest prior arts.  Specifically, John teaches a water heating and treatment system for suppression of pathogens and undesired bacterial content in a domestic water system (see FIGS. 2, 4 and 5) (see abstract) (see PDF page 5) comprising:
a water heater (see FIG. 4, heat treatment system 110 further including a heater 400) (see PDF pages 12-13);
a cold water supply line to supply water to said water heater (see FIG. 2, supply 100) (see FIG. 4, fresh water supply 212) (see PDF pages 12-13);
a single or multiple mixing station (see FIG. 4, mixing vortex 420) to supply a temperature regulated heated water to one or multiple temperature zones (see FIG. 4, pipes 411 and cavity 412) (see PDF page 16), said single or multiple mixing station fluidly coupled to said cold water supply line and to a hot water outflow line from said water heater (see FIG. 4, pipes 210, 213, 214, 211), said single or multiple mixing station to supply said temperature regulated heated water to at least a first temperature zone of the one or multiple temperature zones at a first hot water temperature (see FIG. 4, fresh water supply 212 flows into heater 400 via pump 420 and heat treatment tank 410 via pipes 211, 213 and 214, and into mixing vortex 420 via supply loop pipe 100) (see PDF pages 12-14);
a water heater sanitation loop including a sanitation loop pump to circulate hot water within said water heater (see FIG. 4, pump 420 and heater 400 and return pipes 211, pipes 213 and 214, and supply loop 100) (see PDF pages 12-14);
wherein a water heater controller (see FIGS. 2 and 4, heat controller 216) causes an activation of said water heater sanitation loop and a water temperature of said water heater to increase momentarily to a sanitization temperature above 151° F (66° C) (see PDF page 13 – “controllers 203, 216, 220…includes a processor 300, a memory 301…interface 303…a programmable logic controller…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”), and wherein said single or multiple mixing station maintains said at least first temperature zone of the one or multiple temperature zones at said first hot water temperature during operation of said sanitation loop mode (see FIGS. 2 and 4) (see PDF pages 13-14 – “controller 203, 216, 220 receive signals…the water temperature is then compared to a predetermined temperature or temperature range stored in the memory 301…if unacceptable temperature is detected by one of the temperature sensors 204, 217, 121, and this is not returned to an acceptable temperature after control steps have been taken, an alert could be generated…”) (see PDF pages 14-15 – “The heat treatment heater 400…capable of heating received water to 85° C…incorporates a heat exchanger…additional heating may be provided, such as through the use of an electrical heater, heating element and/or solar heating…”).
Schreiner further teaches a similar water heating and treatment system with multiple operating modes including an anti-scale device, a UV sanitation lamp and filters (see Schreiner FIGS. 1-2, descaling device 9) (see Schreiner pages 3-4 – “the descaling device 9 generally ensures permanent water treatment…limescale deposits…are avoided or existing limescale deposits are eliminated…a Legionella filter are connected in the disinfection mode position”) (see Schreiner claims page 1 lines 22-32 – “alternatively further disinfection devices such as legionella filters, UV lamps and other comparable devices can be included…”).
However, the combination does not explicitly teach said cold water supply line comprising an anti-scale device, and a UV sanitation lamp, a single or multiple temperature regulating mixing station, a water heater sanitation loop connected to the hot water outflow line from said water heater, and a water temperature of said water heater to increase momentarily to a sanitization temperature above 151° F (66° C) for one or more periods of at least two minutes in a sanitation loop mode, as recited in amended, independent claim 1 and as argued by Applicant on pages 7-9 of the Remarks section mailed on 05/21/2021.
Corresponding dependent claims 2-19 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to amended, independent claim 20 (method).
Corresponding dependent claims 21-22 further limit the subject matter of independent claim 20, and thus are also allowable at least for the same reasons as independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773